t c memo united_states tax_court carol a black and william r adams jr petitioners v commissioner of internal revenue respondent docket no 6443-o1l filed date carol a black and william r adams jr pro sese jack t anagnostis for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether the appeals officer conducting the hearing abused his discretion in refusing to accept petitioners’ proposal for an installment_agreement and whether petitioners are liable - - for additions to tax under sec_6651 that had been assessed as a result of petitioners’ late-filed returns unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact petitioners were both lawyers who resided in philadelphia pennsylvania when they filed the petition in this case petitioner william r adams jr adams operated his own law firm from for through adams incurred tax_liabilities of dollar_figure including additions to tax for late filing late payment and failure to pay estimated_tax these liabilities were paid in date adams kept his own business records and entered information from them into a computer_software program to generate printouts that he provided to his accountant to prepare tax returns adams kept the records at his place of business petitioners filed joint federal_income_tax returns form sec_1040 u s individual_income_tax_return for and between and months after extended filing dates petitioners did not fully pay the tax shown as due on the returns filed for and on schedules c profit or loss from business for adams’s law practice attached to the form sec_1040 petitioners reported gross_receipts of dollar_figure for dollar_figure for and dollar_figure for respondent assessed the tax_liabilities shown on petitioners’ form sec_1040 for and and assessed additions to tax under sec_6651 for late filing sec_6651 for failure_to_pay_tax and sec_6654 a for failure to make estimated_tax payments for each year as of date petitioners still owed tax for each year on that date respondent sent to petitioners a notice_of_intent_to_levy that advised petitioners of their right to a hearing under sec_6330 petitioners requested the hearing at the hearing conducted by an appeals officer petitioners requested that they be permitted to enter into an installment_agreement as an alternative to collection by levy petitioners also requested abatement of the additions to tax based on adams’s illness from diabetes during the years in which the returns were due to determine whether petitioners were financially able to make monthly payments under the installment_agreement to pay fully their outstanding tax_liabilities the appeals officer requested and petitioners provided form 433-a collection information statement for individuals dated date according to petitioners’ statement their monthly expenses exceeded their total income to support their request for abatement of penalties petitioners submitted the medical file of adams concerning his diabetes that petitioners claimed disabled him from date through date q4e- on date the appeals officer sent a notice_of_determination to petitioners the notice determined that petitioners had not provided a financial statement showing that they could make monthly payments to support their request for an installment_agreement accordingly the appeals officer determined that the proposed levy was appropriate the notice_of_determination did not mention the requested abatement of additions to tax the appeals officer did however consider petitioners’ request for abatement of the additions to tax and declined to abate the amounts because he saw no link between the medical_condition and either the late filings or the failure to pay the tax shown on the returns opinion petitioners requested and received a hearing conducted under sec_6330 sec_6330 provides issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and i111 offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability with respect to petitioners’ proposed installment_agreement we review the settlement officer’s determination for abuse_of_discretion 117_tc_183 117_tc_117 to the extent that petitioners’ underlying liability is an issue we review the appeals officer’s determination de novo 116_tc_60 petitioners presented neither evidence nor argument that would persuade us that an installment_agreement was an appropriate alternative to enforced collection a fortiori they have not presented any evidence or persuasive argument that the settlement officer abused his discretion in refusing to accept an installment_agreement compare schulman v commissioner tcmemo_2002_129 in which we considered in detail the financial information submitted to the settlement officer and concluded that there was no abuse_of_discretion when the settlement officer declined an installment_agreement sought by the taxpayers petitioners presented extensive testimony concerning adams’s physical limitations due to diabetes petitioners’ delinquencies however continued over a period of years that cannot be excused by reference to adams’s illness petitioners’ -- - accountant testified that he advised adams that one of the options to assure that his returns were properly prepared and timely filed was to pay a bookkeeper to put the information in a form that would allow the accountant to prepare the return adams testified that he did not want to incur the additional expense to hire and employ a bookkeeper the accountant and adams made a deliberate choice to file the returns late and then to seek to abate the penalties that they knew would result from late filing petitioners argue that illness of a taxpayer may constitute reasonable_cause for late-filed returns and late payment of tax we are unpersuaded that illness is the cause of petitioners’ continuing delinquency petitioners cite no case where the taxpayers’ delinquency continued over a period of years while the taxpayers failed to take steps necessary and readily taken to cause their tax returns to be filed on time petitioners are educated intelligent and able to sustain a business that produced substantial income their failure to comply with their annual duty to file tax returns is unexcused there is no basis for concluding that they are not liable for the statutory additions to tax that follow those delinquencies decision will be entered for respondent
